DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a piston including a piston crown having a bowl surface forming a combustion bowl and a piston rim positioned radially outward of the combustion bowl and extending circumferentially around a piston center axis; a valve pocket is formed in the piston rim and positioned to receive an engine valve when the engine valve is at the open position; and the valve pocket forming a fluid flow path through the piston rim and including a valve pocket floor, and a central step standing proud of the valve pocket floor and positioned in the fluid flow path to slow combustion gas flow from the combustion bowl toward the cylinder liner.
The closest prior art of record discloses a piston including a piston crown having a bowl surface forming a combustion bowl and a piston rim positioned radially outward of the combustion bowl and extending circumferentially around a piston center axis; a valve pocket is formed in the piston rim and positioned to receive an engine valve when the engine valve is at the open position; and the valve pocket forming a fluid flow path through the piston rim and including a valve pocket floor, but not and a central step standing proud of the valve pocket floor and positioned in the fluid flow path to slow combustion gas flow from the combustion bowl toward the cylinder liner. Although it is well known to provide different structural features 
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747